 CONSOLIDATED VULTEE AIRCRAFTCORPORATION591CONSOLIDATED VULTEE AIRCRAFT CORPORATION, FORTWORTH DIVISIONandAERONAUTICAIJ INDUSTRIAL DIS-TRICT LODGE 776, INTERNATIONAL ASSOCIATION OFMACHINISTS, AFL,Petitioner.Case No. 16-RC-1432.April 29, 1954DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Sulton J. Boyd,hearing officer.The hearing officer'srulingsmade at thehearing are free from prejudicial error and are h e r e b yaffirmed.Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organization involved claims to repre-sent certain employees of the Employer.3 .A question affecting commerce exists c o n c e r n i n gthe representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and(7) of the Actfor the following reasons:The Petitioner seeks a unit comprised of all registerednurses employed by the Employer at its medical section ofthe personnel department of its Fort Worth Division. At thehearing, the Employer moved to dismiss the petition on theground that,prior to filing the instant petition,the Petitionerexpressly disclaimed interest in representing these employees,and therefore no question concerning representation exists.The record discloses that on October 29, 1951,the Petitionerwas certified as the exclusive bargaining representative of theemployees herein involved.On or about January 22,1954, anemployee of the Company filed a decertification petition.Shortlythereafter,on January 25, 1954,and prior to a hearing, thePetitioner filed with the Regional Office a disclaimer of interest.On January 26, 1954,the Regional Director approved the with-drawal, without prejudice,of the decertification petition.Subse-quently, on February 10, 1954,the Petitioner filed the instantpetition.In accord with recent Board policy regarding disclaimers ofinterest in representation cases, we find no merit to theEmployer's contention.The rule, as recently adopted by theBoard, holds that where the union involved in a decertifi-cation petition files a timely disclaimer of interest prior to theexecution of an election agreement,either consent or stipulated,or prior to the opening of the hearing,the Regional Directormay dismiss the petition without prejudice on the basis of thedisclaimer.As the Petitioner's disclaimer of interest in the decertifica-tion proceeding was filed prior to the opening of the hearing108 NLRB No. 95. 592DECISIONSOF NATIONAL LABOR RELATIONS BOARDtherein,the Regional Director could properly dismiss or permitthe withdrawal of the decertification petition without prejudice.In view thereof,we find no merit in the Employer's contentionthat the Petitioner'sdisclaimer in the prior decertificationcase precludes the existence of a question concerning repre-sentation.Accordingly,the Employer'smotion to dismiss onthe issue of a question concerning representation is herebydenied.The Employer,as further basis for its motion to dismiss,contends that the unit sought is inappropriate on the groundsthat:(1)A unit comprised of registered nurses is not appro-priate for purposes of collective bargaining;(2) nurses areconfidential employees who have access to and prepare confi-dentialhealth records involving other employees of theEmployer;(3) collective bargaining for registered nurses iscontrary to and incompatible with the code of ethics of thenursing profession and in conflict with the public interest;and (4) the statutes of the State of Texas prohibit the repre-sentation of nurses by labor organizations which contain strikeprovisions in their constitution and bylaws.We find no merit to these contentions.The Board has con-sistently recognized that nurses constitute a well-defined pro-fessional group whose training,skill,and duties differ fromthose of other employees,and that a unit confined to nursesisappropriate for the purposes of collective bargaining. iFurthermore,as the confidential information possessed bynurses pertain to matters relating to the health of individualsrather than to the field of labor relations,we find no merit tothe confidential-employee contention.tThe Board has previouslyfound withoutmerit the contention that the code of ethicsfollowed by the nursing profession precludes nurses from beingrepresented for purposes of collective bargaining by labororganizations.?As to the'Employer's fourth contention, it iswell established that State law is not determinative of rightsand obligations under the Act, except where the Act itselfexpressly provides otherwise.4Accordingly,we reject theEmployer'scontention as to the proposed unit and deny theEmployer's motion to dismiss based upon the alleged inappro-priateness of such unit.4.We find that all registered nurses employed by theEmployer in its medical section of the personnel departmentat its Fort Worth,Texas, Division,who are classified asindustrial nurses, excluding all other employees,doctors,'Continental Steel Corporation,61 NLRB 97at 99; Consolidated Vultee Aircraft Corpora-tion,56 NLRB 1785;see also,Standard Oil Company (Indiana),80 NLRB 1022at 1025, andcases cited therein.t American Locomotive Company, Alco Products Division,92 NLRB 115 at 117.3See Consolidated Vultee Aircraft Corporation,59 NLRB 1276 at 1277-1279.4InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Local294,AFL,87 NLRB 972 at 975,footnote 5; see also,Hill v.Florida, 325U. S. 538. A. P. CONTROLS CORPORATION593head nurses, and supervisors as definedin the Act,constitutea unit appropriate for purposesof collectivebargaining withinthemeaning of Section9 (b) of the Act. s[Text of Direction of Election omitted from publication.]SWe hereby grant the Petitioner's motion, referred to the Board by the hearing officer,to amend its petition in order that the unit appear as stipulated to by the parties at the hearing.A. P. CONTROLS CORPORATIONandTOOL AND DIE MAKERSLODGE NO. 78, INTERNATIONAL ASSOCIATION OF MA-CHINISTS, AFL,' Petitioner. Case No. 13-RC-3577. April 29,1954DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Joseph Cohen,hearing officer.The hearing officer'srulingsmade at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case,the Board finds:1.The Employeris engaged in commercewithin themeaningof the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit.The Petitioner seeks to sever a unit of toolroom and model-shop employees from an existing production and maintenanceunit at the Employer's plant in Milwaukee, Wisconsin, on theground that the employees in the requested unit are craftsmen.Alternatively, the Petitioner urges that severanceseverance of theseemployees should be granted because they form a functionallydistinct and separate departmental group.The Intervenor,Amalgamated Local 806, International Union, United AutomobileWorkers of America, AFL, and the Employer oppose theseverance of the requested unit for the reasons that (1) only aproduction and maintenance group is appropriate in view of theextended history of bargaining on a broader basis between theIntervenorand the. Employer, (2) the unit involved lacks thecharacteristics of a true craft,and (3)a high degree of inte-gration exists in the plant which militates against any depart-mental severance.The Employer is engaged in the manufacture of heating andrefrigeration control equipment at its Milwaukee plant. In 1942,the Intervenor was certified as the bargaining representative of108 NLRB No. 92.339676 0 - 55 - 39